On Petition for Rehearing.
SHELBY, Circuit Judge.
We have carefully examined the application for a rehearing and the cases cited by counsel. We are constrained to deny the application. The opposition of third persons, under the Louisiana practice, may take place:
“(t) When the third person making the opposition pretends to be the owner of the tiling which lias been seized. (2) When he contends that he has a privilege on the proceeds of the thing seized and sold.” Code Frac. La. 18T0, arfe 3U0.
Third opponents, like other interveners, may propound their claims on the law or equity side. 'Whether a bill in equity or a petition at law should be filed must be determined by the essential character of the case. If the third opponent is claiming the title to a specific chattel which 1ms been seized on execution, attachment, or sequestration, he proceeds at law. Van Norden v. Morton, 99 U. S. 378, 25 L. Ed. 453. When the claim asserted is equitable in its nature, or where there is no remedy at law, a bill in equity must be filed. Krippendorf v. Hyde, 110 U. S. 276, 4 Sup. Ct. 27, 28 L. Ed. 145. Unless this distinction was observed, we would have trusts and equitable liens enforced and mortgages foreclosed for third opponents or inter-veners in suits at law. The statutes cited show that third opponents may assert either legal or equitable claims upon property seized. They may assert claims, as other interveners, where their remedy at law is adequate, or they may assert claims under circumstances where there would be no legal remedy. In the one case, the remedy is at law; in the other, it is in equity. Considering the character of the claims asserted in the instant case, which is fully shown in the statement of the case, after careful re-examination of it, we are constrained to hold that they do not present a case for relief at law.
The learned counsel for the plaintiffs in error makes the following suggestion in the application for a rehearing:
“Tlie decree of tbe lower court, affirmed by this court without reservation, might be construed to be res adjudícala of the claims of third opponents who manifestly have an interest and a right to be heard, and this court should under all circumstances make such reservation In its decree.”
The judgment of the circuit court, which is affirmed, dismisses the “interventions and third oppositions” in question, “reserving the rights of said third opponents to assert their respective claims to *8the funds obtained in this suit, to be asserted at the proper time.” No subsequent order was made that affects this reservation. The exceptions that were filed to the intervening petitions did not raise questions, on the merits.
We think that the order dismissing the petitions was equivalent to a dismissal without prejudice. It is therefore unnecessary to modify the order. The application for a rehearing is denied.